Exhibit 10.14

FORM OF

ABITIBIBOWATER INC. 2010 EQUITY INCENTIVE PLAN

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT

THIS OPTION AGREEMENT (the “Agreement”), dated as of                      (the
“Date of Grant”), is made by and between AbitibiBowater Inc., a Delaware
corporation (the “Company”), and                                         
(“Participant”).

WHEREAS, the Company has adopted the AbitibiBowater Inc. 2010 Equity Incentive
Plan (the “Plan”), pursuant to which options may be granted to purchase shares
of the Company’s common stock, par value $0.001 per share (“Stock”); and

WHEREAS, the Human Resources and Compensation/Nominating and Governance
Committee of the Company (the “Committee”) has determined that it is in the best
interests of the Company and its stockholders to grant the stock option award
provided for herein to Participant subject to the terms set forth herein, and
the Board of Directors of the Company has ratified the grant.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Option.

(a) Grant. The Company hereby grants to Participant an option (the “Option”) to
purchase [                ] shares of Stock (such shares of Stock, the “Option
Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The Option is not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

(c) Acceptance of Agreement. Unless Participant notifies the Corporate Secretary
of the Company in writing within 14 days after the Date of Grant that
Participant does not wish to accept this Agreement, Participant will be deemed
to have accepted this Agreement and will be bound by the terms of the Agreement
and the Plan. Any such notice may be given to the Director, Corporate
Compensation at the Company’s principal executive office.



--------------------------------------------------------------------------------

2. Terms and Conditions.

(a) Exercise Price. The Exercise Price, being the price at which Participant
shall be entitled to purchase the Option Shares upon the exercise of all or any
portion of the Option, shall be $            per Option Share.

(b) Exercisability of the Option. Except as may otherwise be provided herein,
the Option shall become vested and exercisable with respect to twenty five
percent (25%) of the Option Shares (rounded to the nearest whole Option Share)
on each of the first four anniversaries of the Date of Grant (each such date, a
“Vesting Date”), subject to the Participant’s continued employment through the
applicable Vesting Date or in the case of terminations of employment due to
Retirement as provided in Section 3(a).

3. Termination of Employment with the Company.

(a) Retirement. If the Participant’s employment with the Company, Affiliates and
Subsidiaries terminates as a result of “Retirement” at any time on or after six
months from the Date of Grant has elapsed, the Option shall continue to become
vested and exercisable in accordance with Section 2(b), unless Section 3(c)
applies. The vested portion of the Option shall remain exercisable during the
one-year period beginning on the last Vesting Date for the Option; provided that
if the Participant dies during such one-year period, then the remaining portion
of the then outstanding and vested Option shall remain exercisable for two years
following the death of Participant. For purposes of the Agreement, “Retirement”
means the Participant terminates employment with the Company, all Affiliates and
Subsidiaries under circumstances that do not entitle the Participant to
severance either pursuant to an agreement or policy, plan or program and such
termination occurs on or after: (i) attaining age 58, (ii) completing at least
two years of service, and (iii) having a combined age and years of service equal
to at least 62.5 points.

(b) Involuntary Termination and Certain Retirements. If the Participant’s
employment with the Company, Affiliates and Subsidiaries terminates as a result
of Retirement within six months after the Date of Grant or the Participant is
involuntarily terminated by the Company or any Affiliate or Subsidiary without
Cause (whether or not the Participant is eligible for Retirement and other than
due to Disability or death), then the Option shall become vested with respect to
a prorated number of the Option Shares. For purposes of the preceding, the
prorated portion of the Option that is vested as of the Participant’s date of
termination, including the portion of the Option then already vested, shall be
the total number of Option Shares multiplied by a fraction, the numerator of
which shall be the number of full months elapsed from the Date of Grant through
the date of the Participant’s termination of employment (or, if later, the last
day of any severance period during which such Participant is receiving salary
continuation) and the denominator of which shall be 48. The vested portion of
the Option shall remain exercisable during the one-year period beginning on
Participant’s date of termination or service with the Company; provided that if
the Participant dies during such one-year period, then the remaining portion of
the then outstanding and vested Option shall remain exercisable for two years
following the death of Participant.

 

2



--------------------------------------------------------------------------------

(c) Death. If the Participant’s employment with the Company or any Affiliate or
Subsidiary terminates due to the Participant’s death, then, in addition to the
portion of the Option then vested, the portion of the Option scheduled to vest
on the next Vesting Date shall also vest on the date of death. The vested
portion of the Option shall remain exercisable for two years following the death
of Participant.

(d) Disability. If the Participant becomes eligible for long-term disability
benefits under a Company-sponsored plan, then, in addition to the portion of the
Option then vested, the portion of the Option scheduled to vest on the next
Vesting Date shall also vest on the first date of the long-term disability
period. The vested portion of the Option shall remain exercisable for two years
from the first date of the long-term disability period. For the avoidance of
doubt, the Option shall continue vesting during any applicable short-term
disability period that occurs before Participant becomes eligible for long-term
disability.

(e) Termination by the Company for Cause. If the Participant’s employment with
the Company terminates for Cause, then the entire Option (including any portion
which was previously vested, but not exercised as of the date of termination)
shall be immediately forfeited.

(f) Other Termination. If the Participant’s employment with the Company
terminates other than as otherwise described in the foregoing provisions of this
Section 3, including resignation before Retirement eligibility, then any vested
portion of the Option as of the date of such termination shall remain
exercisable for 90 days following such termination of employment with the
Company; provided that if the Participant dies during such 90-day period, then
any vested portion of the Option as of the date of death shall remain
exercisable for one year following the death of the Participant.

Notwithstanding anything contained to the contrary in this Section 3, in no
event shall all or any portion of the Option be exercisable after the ten-year
anniversary of the Date of Grant.

4. Method of Exercise. Subject to applicable law, the Exercise Price shall be
payable in cash, check, cash equivalent or by tendering, by either actual
delivery of shares or by attestation, shares of Stock acceptable to the
Committee, and valued at Fair Market Value as of the day of exercise, or in any
combination thereof, as determined by the Committee. Subject to applicable law,
the Committee may permit a Participant to elect to pay the Exercise Price upon
(i) the exercise of an Option by irrevocably authorizing a third party to sell,
on behalf of the Participant, shares of Stock (or a sufficient portion of the
shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise, (ii) such other method which is
approved by the Committee. Notwithstanding the foregoing, if, on the last day of
the Option Period, the Fair Market Value exceeds the Exercise Price, the
Participant has not exercised the Option, and the Option has not expired, such
Option shall be deemed to have been exercised by the Participant on such last
day by means of a net exercise and the Company shall deliver to the Participant
the number of shares of Stock for which the Option was deemed

 

3



--------------------------------------------------------------------------------

exercised less such number of shares of Stock required to be withheld to cover
the payment of the Exercise Price and all applicable required withholding taxes,
which portion of the Stock shall be delivered by the Company to its transfer
agent who will sell them on behalf of the Participant in order to pay the
exercise price and the withholding tax.

5. Settlement of the Options. The Company undertakes and agrees to settle the
Options only by issuing stocks and will not exercise its right under the Plan to
settle the Options by any other means.

6. Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, state, provincial, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required. The Committee, in its sole discretion, may postpone
the issuance or delivery of Option Shares as the Committee may consider
appropriate and may require the Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Option Shares in compliance with applicable laws, rules
and regulations.

(a) Transferability. Unless otherwise provided by the Committee in writing, the
Option shall not be transferable by Participant other than by will or the laws
of descent and distribution.

(b) Rights as Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Stock subject to this Option unless, until and
to the extent that (i) this Option shall have been exercised pursuant to its
terms, (ii) the Company shall have issued and delivered to the Participant the
Option Shares and (iii) the Participant’s name shall have been entered as a
stockholder of record with respect to such Option Shares on the books of the
Company.

(c) Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable federal, state, provincial, local and foreign taxes, and the
Committee may condition the delivery of any shares or other benefits under the
Plan on satisfaction of the applicable withholding obligations. If permitted by
the Committee (in its sole discretion), such withholding obligations may be
satisfied (i) through cash payment by the Participant; (ii) through the
surrender of shares of Stock which the Participant already owns; (iii) through
the surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan, which will be sold on behalf of the Participant to satisfy the
applicable withholding tax, provided, however, that such shares under the
preceding clause (ii) and this clause (iii) may be used to satisfy not more than
the Company’s statutory withholding obligation (based on minimum statutory
withholding rates for Federal, state and provincial tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income) or
(iv) by such other method as specified by the Committee.

7. Miscellaneous.

(a) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party

 

4



--------------------------------------------------------------------------------

shall operate as a waiver of any other right, or as a waiver of the same right
with respect to any subsequent occasion for its exercise, or as a waiver of any
right to damages. No waiver by any party of any breach of this Agreement shall
be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

(b) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Director,
Corporate Compensation at the Company’s principal executive office.

(c) Severability The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.

(e) Fractional Shares. In lieu of issuing a fraction of a share of the Stock
resulting from any exercise of the Option, resulting from an adjustment of the
Option pursuant to Section 8.3 of the Plan or otherwise, the Company shall be
entitled to pay to the Participant an amount equal to the Fair Market Value of
such fractional share.

(f) Beneficiary. The Participant other than a Participant residing in the
Province of Québec, may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. Any notice should be made to the
attention of the Corporate Secretary of the Company at the Company’s principal
executive office. If no designated beneficiary survives the Participant, the
Participant’s estate shall be deemed to be Participant’s beneficiary.

(g) Québec Participant. The Participant residing in the Province of Québec may
only designate a beneficiary by will. Upon the death of the Participant residing
in the Province of Québec, the Company shall settle the Options pursuant to
Sections 2(b) and 4 of this Agreement to the liquidator, administrator or
executor of the estate of the Participant.

(h) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(i) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect

 

5



--------------------------------------------------------------------------------

thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent under Section 9 of the Plan.

(j) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(k) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.

 

ABITIBIBOWATER INC. By:  

 

  Name:   Pierre Laberge   Title:   Senior Vice President, Human Resources and
Public Affairs

[Signature Page to Nonqualified Stock Option Agreement]

 

6